Exhibit 10.18

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as of
the 12 day of  March, 2007, by and between Raviv Zoller (“Executive”) and Ness
Technologies, Inc. (the “Company”).

WHEREAS, Executive entered into an amended and restated employment agreement
with the Company, dated as of August 13, 2001, which was subsequently amended
effective as of January 1, 2004 and January 1, 2006 (collectively, the
“Employment Agreement”); and

WHEREAS, Executive voluntarily decided to terminate his employment and resign
from his positions as the President and Chief Executive Officer of the Company,
effective as of March 16, 2007; and

WHEREAS, Executive agreed to remain a member of the Company’s Board of Directors
at least until the 2007 annual meeting;

WHEREAS, Executive is entitled to certain severance benefits under the
Employment Agreement, and the Company agreed to continue and pay Executive for
certain consulting services to be provided by Executive to the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:

1.             Separation Date.

(a)           Executive acknowledges that his last day of employment as the
President and Chief Executive Officer of the Company shall be March 16, 2007
(the “Separation Date”).  The Company agrees to pay Executive in accordance with
the Company’s expense reimbursement policy and procedures that represents full
and complete reimbursement for any and all expenses incurred by Executive
through the Separation Date.  Executive agrees to fully cooperate, to the extent
reasonably necessary, in executing any documentation as may be necessary to
facilitate a smooth transition of Executive’s duties and responsibilities to
other Company executives.

(b)           Executive shall continue to serve as a member of the Company’s
Board of Directors at least until the 2007 annual meeting of the shareholders,
unless otherwise agreed in writing. The Company will release Executive from his
positions in the Company’s subsidiaries within 14 days of the Separation Date,
and Executive will sign any requested resignation letters in respect thereof.

2.             Consulting Services.  As of March 16, 2007 and until September
15, 2007, Executive will be available to provide consulting services to the
Company, as shall be mutually agreed upon by the Company’s Chairman and
Executive, at such times as Executive shall determine. It is agreed that if
Executive is asked to assist the Company with any mergers and acquisitions
transactions, the parties will agree on separate consideration.


--------------------------------------------------------------------------------


3.             Severance.  The Company agrees to continue paying Executive 100%
of Executive’s current base salary and benefits (i.e., company car and mobile
phone, Managers Insurance Policy, Disability Insurance, Advanced Study Fund,
vacation days, including accumulated and unused vacation and medical
examination) through March 15, 2008 and shall pay him the minimum annual bonus
for 2007 as per his Employment Agreement.  All payments will be made according
to the Company’s regular payroll practices and will be less applicable tax
withholding obligations and payroll deductions.  Executive acknowledges and
agrees that other than the severance benefits done under this Agreement and the
remaining obligations due the Executive under the Employment Agreement, the
Executive shall not otherwise be due any monies from the Company, including any
unpaid salary, bonus, benefits, or other compensation.

4.             Special Payment.  In consideration of the extension of
Executive’s non-competition obligations as provided herein, his assignment to
the Company of all intellectual property created or revised by the Executive
during his employment with the Company including, without limitation, all
copyright rights, his waiver of all moral rights in all materials and concepts
developed by him during his employment, and the continued use by the Company of
his name, likeness, and reputation in connection with the Company's business,
his agreement to remain on the Company’s Board as described in Section 1(b)
hereof,  and to provide consulting services as described in Section 2 hereof,
Executive will be entitled to a special one-time special payment equal to US
$750,000 subject to all applicable withholding that shall be paid  upon the
earlier of September 15, 2007 or the date on which the Executive’s Board
membership terminates.

5.             Directors and Officers Insurance.  The Company will use its
commercially reasonable efforts to maintain the same directors and officers
liability insurance coverage for Executive following the Separation Date as the
Company maintains for current officers and directors for so long, and in the
same manner that the Company maintains such insurance for its current officers
and directors.

6.             Release.  Executive, in consideration of the benefits provided
hereby irrevocably waives and releases any and all claims against the Company,
its past, present and future officers or directors, except for claims, if any,
that may arise from the Company’s breach of its obligations under this Agreement
or the Employment Agreement.

7.             Non-Competition.  Executive agrees that the non-competition
period set forth in the Employment Agreement will be and hereby is extended by
an additional 12 months.

8.             Public Statements.  During the non-competition period, Executive
will coordinate with the Company any public statements regarding the Company or
any of its officers or directors.

9.             Applicable Law and Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Israel,
without regard to its conflicts of law principles to the extent that the general
application of the laws of another jurisdiction would be required thereby.  Any
dispute regarding this Agreement shall be resolved in the Courts of
Tel-Aviv-Jaffa.

10.           Entire Agreement.  This Agreement and the Employment Agreement
constitutes an integrated, written contract, expressing the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
between the parties. This Agreement may not be changed or altered, except by a
writing signed by both parties.  Until such time as this Agreement has been

2


--------------------------------------------------------------------------------


executed by both parties hereto:  (i) its terms and conditions and any
discussion relating thereto, without any exception whatsoever, shall not be
binding or enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such.

11.           Assignment; Severability; Successors and Assigns.  Executive has
not assigned or transferred any claim Executive is releasing, nor has Executive
purported to do so. If any provision in this Agreement is found to be
unenforceable, all other provisions will remain fully enforceable. This
Agreement binds Executive’s heirs, administrators, representatives, executors,
successors, and assigns, and will inure to the benefit of all of the Releasees
and their respective heirs, administrators, representatives, executors,
successors, and assigns.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date set forth above.

NESS TECHNOLOGIES, INC.

 

 

 

By:

/s/ AHARON FOGEL

 

 

Name:

Aharon Fogel

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

/s/ HENRY KRESSEL

 

 

Name:

Henry Kressel

 

 

Title:

Director

 

 

 

/s/ RAVIV ZOLLER

 

RAVIV ZOLLER

 

(Signature page to Separation and
Release Agreement)

3


--------------------------------------------------------------------------------